UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of Earliest Event Reported): December 4, 2007 (November 30, 2007) SkyTerra Communications, Inc. (Exact name of registrant as specified in its charter) Delaware 000-13865 23-2368845 (State or Other Jurisdiction of Incorporation) (Commission File Number) (IRS Employer Identification Number) 10802 Parkridge Boulevard Reston, VA20191 (Address of principal executive offices, including zip code) 703-390-1899 (Registrant's telephone number, including area code) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): [ ] Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) [ ] Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) [ ] Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) [ ] Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Section 8 - Other Events Item 8.01 Other Events. In connection with the transactions consummated in September 2006 to consolidate the ownership and control of Mobile Satellite Ventures LP ("MSV") in SkyTerra Communications, Inc. (the “Company”), onNovember 30, 2007Motient Venture Holdings, Inc., a wholly owned subsidiary of TerreStar Corporation (formerly known as Motient Corporation) (“TerreStar”), exercised its option to acquire from the Company4,447,801 shares of the Company's non-voting common stock in exchange for delivery to the Company ofthe remaining1,577,234.42 limited partnership interests in MSV held by TerreStar and its subsidiaries.This transaction resulted in the Company owning approximately99.3% of the limited partnership interests of MSV on an undiluted basis and 94.1% on a fully-diluted basis (treasury method). SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereto duly authorized. Date: December 4, 2007 SKYTERRA COMMUNICATIONS, INC. By: /s/ ROBERT C. LEWIS Name: Robert C. Lewis Title: Senior Vice President, Secretary and General Counsel
